Cupp, J.,
dissenting.
{¶ 42} In addition to joining Justice Lanzinger’s well-reasoned dissent, I write separately to emphasize my strong concerns about today’s decision.
{¶ 43} Regretfully, the majority succumbs to the siren call of convenience rather than adhering to an essential principle of constitutional interpretation, which is to apply the constitutional text only according to its plain meaning and intent. The majority judicially revises the unambiguous, nearly 50-year-old constitutional provision requiring that cases in the district courts of appeals be decided by “three judges.”
{¶ 44} The majority opines that “[t]he historical background of Section 3(A), Article IV, of the Ohio Constitution reveals that the number ‘three’ in the provision is essentially a quorum requirement related to the makeup of appellate panels in the 19th century.” Majority opinion at ¶ 13. It may be that the choice of “three judges” originally arose in that fashion as a matter of historical practice. But in 1883, the earlier designation that “any three of [the judges of which the former ‘district courts’ were composed] shall be a quorum” was removed. That reference to three judges forming a “quorum” has not appeared in the constitu*65tional provision pertaining to the composition of the courts of appeals since that time.3
{¶ 45} Thus, the composition of the district courts from 1851 to 1883 does not answer the question as to what the text of the Ohio Constitution provides today regarding the courts of appeals. From 1913 until today, Section 3(A), Article IV and its predecessors have expressly required that cases in the courts of appeals be heard and decided by “three judges,” even when the number of judges on the particular district court of appeals exceeds three.
{¶ 46} The court’s decision to expand Section 3(A), Article IV, cannot be defended on the ground of necessity. Although I fully agree that contradictory decisions by separate three-judge panels in courts of appeals fail to resolve disputes consistently and present an untenable situation, there are at least two methods of resolving this problem without resorting to the sort of judicial rewrite of the constitution found in the majority opinion. One method is through the court’s existing discretionary jurisdiction to accept and decide cases of “public or great general interest.” Section 2(B)(2)(e), Article IV, Ohio Constitution. The second method is through the constitutionally prescribed amendment process. See, e.g., Section 1, Article XVI, Ohio Constitution.
{¶ 47} The first method, accepting discretionary review of conflicting decisions by separate three-judge panels within an appellate district, is both familiar and workable. When the situation arises, an appellant need merely include this circumstance in the jurisdictional memorandum filed with this court. If two decisions within the district truly conflict, this court is perfectly capable of resolving the legal issue by hearing the appeal of the case or cases.
*66{¶ 48} The second method, amending the Ohio Constitution to authorize en banc proceedings under procedures that this court would be authorized to adopt by rule, would allow for maximum flexibility in designing a workable system and would allow intradistrict conflicts to be resolved, in the first instance, by the judges of a district court of appeals themselves. In the past ten years, the constitution of Ohio has been formally amended through the constitutional amendment process no fewer than five times.4 There is no reason to believe that the constitutional amendment process would be inadequate to authorize en banc court of appeals proceedings. This court has never asked for such authority, either formally or informally. Instead, the majority rushes headlong into judicially revising the constitution itself — a power clearly not granted to this court.
{¶ 49} Moreover, today’s far-reaching decision throws open wide new doors for district courts of appeals to experiment with newfound flexibility. The boundaries of that flexibility are wholly undefined. The majority rules, “This quorum requirement [of three judges] does not function as a cap on the number of judges who may sit on a panel. While the plain language of Section 3(A), Article IV mandates that appellate cases shall be heard by at least three judges to ensure that each case is properly reviewed, it does not foreclose the possibility of larger panels in special circumstances.” (Emphasis sic.) ¶ 14. Today’s ruling also does not foreclose this possibility in any case.
{¶ 50} What restriction, for example, prevents all of the judges of a district court of appeals from hearing and determining from the onset any case on its docket? Why would courts be limited to sitting en banc in what the majority characterizes as “special circumstances”? Under today’s decision, the Ohio Constitution would not prevent it. The question prompting today’s decision pertains to the use of en banc proceedings as a method of resolving intradistrict conflicts, but the court’s new interpretation of Section 3(A), Article IV of the Ohio Constitution cannot logically be limited to that purpose. Thus, the effect of the majority’s interpretation is to remove any constitutional limit on how many judges can hear and decide any district appellate case because, as the majority holds, the constitution does not limit participation to three, and only three, judges.
{¶ 51} The work load in our district appellate courts will, as a practical necessity, limit the size of the hearing panel, resulting in most cases being decided by the traditional number of three judges. It may well be, however, that a greater number of judges will occasionally decide to sit from the outset on cases that are more legally challenging or factually interesting, or in which there is *67great public interest. Today’s reading of the Ohio Constitution by the majority ostensibly would permit district appellate judges to make that choice. Such is the consequence of straying from the plain meaning of the constitutional text. Applying the plain meaning of the constitutional text, however, would wisely avoid such uncertainty and experimentation.
Gallagher Sharp and Timothy J. Fitzgerald; and Dennis J. Niermann Co., L.P.A., and Dennis J. Niermann, for appellant.
Nancy Hardin Rogers, Attorney General, Benjamin C. Mizer, Solicitor General, Kimberly A. Olson, Deputy Solicitor, Susan M. Sullivan, Assistant Solicitor, and Randall P. Knutti, Assistant Attorney General, for appellee.
{¶ 52} I respectfully dissent.
Lanzinger, J., concurs in the foregoing opinion.

. See former Ohio Constitution, Article IV, Section 5, effective from September 1, 1851, to October 9, 1883 (“District courts shall be composed of the judges of the court of common pleas of the respective districts, and one of the judges of the supreme court, any three of whom shall be a quorum * * * ”); former Ohio Constitution, Article IV, Section 6, effective from October 9,1883, to January 1, 1913 (“Such [circuit] courts shall be composed of such number of judges as may be provided by law * * * ”); former Ohio Constitution, Article IV, Section 6, effective from January 1, 1913, to January 1, 1945 (“The state shall be divided into appellate districts * * *, in each of which shall be a court of appeals consisting of three judges * * * ”); former Ohio Constitution, Article IV, Section 6, effective from January 1, 1945, to November 3, 1959 (same); former Ohio Constitution, Article IV, Section 6, effective from November 3, 1959, to May 7,1968 (“The state shall be divided into appellate districts * * *, in each of which there shall be a court of appeals consisting of three judges. Laws may be passed increasing the number of judges in any district* * *. In districts having additional judges, three judges shall participate in the hearing and disposition of each case”); former Ohio Constitution, Article TV, Section 3(A), effective from May 7, 1968, to January 1, 1995) (“The state shall be divided by law into compact appellate districts in each of which there shall be a court of appeals consisting of three judges. Laws may be passed increasing the number of judges in any district * * *. In districts having additional judges, three judges shall participate in the hearing and disposition of each ease”).


. See http://www.law.csuohio.edu/lawlibrary/resources/Iawpubs/ohioeonlaw/ProposedConstitutional Amendments.html.